DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendment to claim 21 in the reply filed 23 June 2022 is acknowledged and accordingly the objection thereto for the reason noted in the office action mailed 24 March 2022 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see third page, last paragraph, through the fourth page, second paragraph of Applicant’s remarks, filed 23 June 2022, with respect to claims 1 and 21 have been fully considered and are persuasive.  Accordingly, the rejections of each of claims 1 and 21 have been withdrawn.
In particular, as remarked by Applicant, upon further consideration of the Sfeir reference relied upon in the last office action, the examiner agrees that because the ultrasonic wave bursts emitted in the manner disclosed in Sfeir are triggered in only a single direction, there does not appear to be a teaching, suggestion, or other motivation to modify Lesage in view of Sfeir to arrive at Applicant’s claimed invention as laid out by claims 1 and 21; each of which explicitly requires modifying the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position of the ultrasound transducer (i.e. the limitations of claim 1) or carrying out the steps recited in part “e.” (i.e. the limitations of claim 21 that are considered to be equivalent to modifying the burst emission orientation of the ultrasound beam in a manner similar to the limitations of claim 1).

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an automated device for non-destructive testing for the detection of defects of a complex tubular product wherein the control and processing electronics is configured to, when testing for a defect having a first defect orientation, modify the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position of the ultrasound transducer so as to detect the defect having the first defect orientation in a tube wall of the complex tubular product, when considered in combination with the other limitations recited in the instant claim.
In particular, as noted above and remarked in the third page, last paragraph, through the fourth page, second paragraph of Applicant’s remarks in the reply filed 23 June 2022, Sfeir, upon further consideration, though considered to be the closest available prior art when considered in combination with Lesage, is not considered to fairly teach, suggest, or otherwise a person having ordinary skill in the art to modify Lesage to arrive at a device that carries out non-destructive testing for detection of defects of a complex tubular product because Sfeir instead teaches ultrasonic wave bursts that are triggered in only direction, i.e. perpendicular downward along a tubular device. Accordingly, upon further consideration in light of Applicant’s remarks, it does not appear that the combination of Lesage as modified by Sfeir fairly teaches, suggests, or otherwise motivates one of ordinary skill in the art to modify Lesage to describe modification of the burst emission orientation of the ultrasound beam as a function of the longitudinal and/or circumferential position of the ultrasound transducer so as to detect the defect having the first defect orientation in a tube wall of the complex tubular product, such as required in Applicant’s claimed invention as set forth in claim 1.
As to claims 2-20: Each of said claims depends either directly or indirectly upon claim 1 and accordingly each is indicate allowable at least by virtue of their respective dependency upon an allowable independent claim.

As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan an automated method for testing complex tubular products having varying outside or inside diameters, the method comprising performing a second ultrasound burst by repeating steps a to d at a second position to test for the defect having a direst direction orientation with second ultrasound burst parameters comprising a second orientation, a second emission gain, a second reception gain, a second temporal window, and wherein at least one of the second ultrasound burst parameters from the second orientation, the second emission gain, the second reception gain, the second temporal window is different from the first orientation, the first emission gain, the first reception gain or the first temporal window, when considered in combination with the other limitations recited in the instant claim.
In particular, because one of the recited parameters in the second ultrasound burst is different from one of the recited parameters of the first ultrasound burst, the claim is considered to recite a similar feature to claim 1 that was indicated allowable for reasons noted above; i.e. because the recited steps in “e.” of claim 21 are considered to be reciting similar subject matter of claim 1 regarding the modification of ultrasound burst parameters, claim 21 is considered to be allowable in light of Applicant’s remarks for reasons similar to claim 1 for the reasons already noted above and not repeated herein for brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856